NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE GUMERCINDO DE LA CRUZ,                     No.    16-72267

                Petitioner,                     Agency No. A205-714-179

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Jose Gumercindo De La Cruz, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for relief

under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We deny the

petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because De

La Cruz failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Guatemala. See

Andrade-Garcia v. Lynch, 828 F.3d 829, 836-37 (9th Cir. 2016) (CAT claim fails

where the petitioner is unable to demonstrate torture was or would be inflicted by,

at the instigation of, or with the consent or acquiescence of a public official or

other person acting in an official capacity); see also Aden v. Holder, 589 F.3d

1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record De La Cruz’s contention that the

BIA ignored evidence or otherwise erred in the analysis of his claims.

      PETITION FOR REVIEW DENIED.




                                           2                                    16-72267